DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
Claims 1-15, 18, 20 are pending.
Claims 18 and 20 are withdrawn from further consideration as they are directed to non-elected subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/156981 (‘981).
‘981 teaches a composition comprising lurasidone (20%), microcrystalline cellulose (10%), talc (glidant), crospovidone (binder), Ac-Di-Sol (a.k.a croscarmellose sodium) (disintegrant), corn starch (diluent), and magnesium stearate (lubricant). See page 14, Example 3). ‘981 also teaches 
‘981 does not expressly exemplify fumed silica as the lubricant or glidant. ‘981 does not expressly teach the weight ratio of lurasidone and microcrystalline cellulose as 3:1.
It would have been obvious to one of ordinary skill in the art to incorporate fumed silica into the lurasidone composition of ‘981.  It would have been obvious of one of ordinary skill in the art to adjust the weight ratio of lurasidone to microcrystalline cellulose.
One of ordinary skill in the art would have been motivated to incorporate fumed silica into the lurasidone composition of ‘981. Since fumed silica is well-known to be useful as lubricant and glidant, substituting magnesium stearate with fumed silica would be reasonably expected to be effective in formulating lurasidone composition.  In addition, one of ordinary skill in the art would have been motivated to incorporate the herein claimed weight ratio of lurasidone and microcrystalline cellulose. The examiner notes that the weight ratio of 3:1 is encompassed by the teachings of ‘981.  Therefore, optimizing the weight ratio to any weight ratio within the encompassed range taught in the prior art would have been obvious, absent evidence to the contrary. No evidence of criticality is seen to be present.  The optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

  Response to Arguments
Applicant's arguments filed 5/3/2021 averring the presence of criticality with regard to the F2 score in formulations having the herein claimed ratio and the granulation fluid being in 100-250%, have been fully considered but they are not persuasive. The examiner notes that the ratio of 3:1 to 4:1 is not critical to the F2 value. For example, Batch F-06 has a ratio between lurasidone and MCC of 2.5:1; however, its F2 value is more than 50%.  Moreover, Batch F-14 has a ratio between lurasidone and MCC of about 3.5:1 and granulation fluid (water) of 200% and a F2 value of less than 50%.  Therefore, the recited way of preparing the composition is not critical and does not produce a structurally different composition from what the cited prior art suggests.  Since the herein claimed composition is a product by process claims and the herein claimed process does not produce a materially and/or structurally different composition, the claims are considered properly rejected under 35 USC 103a.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627